Exhibit Independent Contractor Agreement 1.Parties This Independent Contractor Agreement (“Agreement”) is between ChinaTel Group, Inc. (“ChinaTel”) and Home Plate Development, LLC (“Independent Contractor”). 2.Term of this Agreement The term of this Agreement shall be effective as of January 15, 2009 and shall continue until April 15, 2009.While contracts such as this have been renewed in the past for other Independent Contractors of ChinaTel, renewals depend upon the current needs of ChinaTel.The past pattern or practice of ChinaTel in renewing Independent Contractor Agreements is no assurance that this Agreement will be renewed beyond its stated term. 3.Services to be Performed by Independent Contractor Independent Contractor shall perform temporary consulting services (“the Services”) as an independent contractor to ChinaTel for wireless telecommunications deployment and development of strategic partners and/or joint ventures for ChinaTel in Japan.The Services shall also include strategic and corporate planning for ChinaTel’s efforts to enter the wireless telecommunications business in the Japanese market and to conduct business in Japan. 4.Payment ChinaTel shall pay Independent Contractor a fixed fee for the Services in the amount of Two Hundred and Fifty Thousand Dollars ($250,000.00) (“Independent Contractor Fee”).When fifty percent (50%) of the Services have been performed by Independent Contractor, Independent Contractor shall submit an invoice to ChinaTel describing the Services performed.ChinaTel shall pay
